Citation Nr: 1411066	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess 10 percent for service-connected right leg shin splints.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty from March 2006 to October 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted entitlement to service connection for right leg shin splints and assigned an initial noncompensable rating for that disability effective October 20, 2007.  The RO also granted entitlement to service connection for left leg shin splints, assigning an initial 10 percent rating for that disability effective October 20, 2007.

The Veteran filed a timely notice of disagreement in October 2009, in which she objected to the noncompensable evaluation initially assigned for her service-connected right leg shin splints.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thereafter, in a March 2013 decision, the evaluation for the Veteran's service-connected right leg shin splints was increased to 10 percent, also effective October 20, 2007.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).  

A hearing was held on November 6, 2013, by means of video conferencing equipment with the Veteran in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The record was held open for a period of 30 days to afford the Veteran and her representative an opportunity to submit additional evidence.  As additional evidence was not received, the Board will proceed with appellate review of these matters.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain updated VA treatment records as well as to obtain a current VA examination and medical opinion.

As an initial matter, the claims file and electronic records files reflect that the Veteran has received medical treatment for her service-connected right leg shin splint disability from the South Texas VA Healthcare System (VAHCS); however, as the claims file and electronic records only include records from that facility dated up to December 2012, any additional records from that facility should be obtained.  In addition, during her November 2013 hearing, the Veteran specifically asserted that she planned to seek additional VA treatment for her service-connected disability and to obtain a new primary care physician at VA as soon as possible.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In an October 2012 VA examination report, the Veteran asserted that her service-connected right leg disability caused her constant pain as well as functional limitation, to include the inability to stand for more than 20 minutes and inability to walk more than one mile.  The examiner diagnosed bilateral shin splints, noting that the disability impacted the Veteran's ability to work.  During her November 2013 hearing, the Veteran reported that she was forced to leave EMT training as well as two other jobs in the medical and insurance fields due to symptomatology associated with her service-connected disabilities.  She contended that her current employment at her husband's computer business did not yield any real income and should be considered a protected work environment. 

Based on foregoing, the Board finds that the issue of entitlement to TDIU has been raised and must be remanded for initial development.  The RO/AMC should elicit information concerning the Veteran's full work and educational history as well as obtain an additional VA medical opinion to clarify whether the Veteran's service-connected right and left leg shin splint disabilities render her unable to secure or follow a substantially gainful occupation. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to her service-connected right leg disability, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as is deemed necessary.

2.  The RO/AMC should obtain updated treatment records pertaining to the Veteran's service-connected right leg shin splint disability from the South Texas VA HCS for the time period from December 2012 to the present and associate them with the record.

3.  Arrange for the Veteran to undergo a VA lower leg examination with an appropriate examiner (preferably a physician) to determine the current severity of her service-connected right leg shin splint disability.  All indicated studies, including X-rays, must be conducted, and all findings must be reported in detail.  The claims file, copy of this REMAND, and all records in Virtual VA and VBMS must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent electronic records have been reviewed.  All necessary special studies or tests must be accomplished.

The examiner must also compile a full work and educational history.  Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of her service-connected right and left leg disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected right and left leg disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The examiner must also discuss whether the Veteran's current employment at her husband's computer business constitutes a protected or sheltered work environment.  The examiner is advised that substantially gainful employment is considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support herself financially on the income derived from that employment.  Marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace (such as a special position within a family business sheltered from productive requirements of general employment), is not to be considered substantially gainful employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination and opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the March 2013 SSOC.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

